PUTNAM, Circuit Judge.
These three appeals arose out of a bill in equity filed in the Circuit Court for the District of Massachusetts, alleging infringement of claims 4, 5, 6, 7, 8, 13, 14, and 15 of a patent issued to William H. Gibbs for a heddle-making machine on June 13, 1899, No. 626,900, on an application filed on July 26, 1895. The Circuit Court issued an interlocutory injunction, and No. 738 is an appeal therefrom. In view of our conclusions as to the final decree, this appeal is now a moot case, and should be disposed of with a judgment declaring that the interlocutory order has been superseded.
At the final hearing the Circuit Court entered a. judgment for the complainant on claim 15, and for the respondent on all the other claims in issue. Both parties appealed, No. 739 being that of the respondent, and No. 740 that of the complainant. The facts are fully stated in the opinion of the learned judge of the Circuit Court. Prom the standpoint of the parties, which was adopted by the Circuit Court, the claims on which that court found for the respondent are too broad to be sustained in view of the state of the art; and we are also impressed that the judgment for the complainant on claim 15 was correct. Therefore, on the opinion of the learned judge of the Circuit Court, we affirm the conclusions appealed against.
The judgments will be as follows:
In No. 738, judgment will be entered by the Circuit Court that the interlocutory order appealed against has been superseded by the final decree, the same to be Without prejudice; and the appellee recovers its costs of appeal.
In No. 739, the judgment of the Circuit Court is affirmed, with costs of appeal for the appellee.
In No. 740, the judgment of the Circuit Court is affirmed, with costs of appeal for the appellee.